Appeal from an order denying appellant’s application, under section 50-e of the General Municipal Law, for leave to serve a notice of claim for damages for personal injuries, more than sixty days after the claim arose. The order was made on the authority of Matter of Haas v. Incorporated Vill. of CedarTmrst (298 N. Y. 757). Order affirmed, with $10 costs and disbursements. No opinion. Adel, Wenzel and MacCrate, JJ., concur; Carswell, Acting P. J., and Johnston, J., dissent and vote to reverse the order and to grant the motion on the ground that the denial of relief was an improvident exercise of discretion. (Matter of Braunstein v. City of New York, 272 App. Div. 1060.) [198 Misc. 330.]